September 4, 2013 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: ACCELERATION OF EFFECTIVENESS REQUEST Loeb King Trust (the “Trust”) File Nos.: 333-189250 and 811-22852 Ladies and Gentlemen: On behalf of the undersigned and pursuant to Rule 461 under the Securities Act of 1933, as amended, we hereby request that the Trust’s registration statement on Form N-1A, as amended and filed herewith, with respect to its series the Loeb King Alternative Strategies Fund, be accelerated to September 6, 2013 or as soon as practicable thereafter.If you have any questions, please contact Michael Barolsky of U.S. Bancorp Fund Services, LLC at 414-765-5586 or michael.barolsky@usbank.com. Very truly yours, LOEB KING TRUST /s/ Robert S. Schwartz Robert S. Schwartz, Secretary QUASAR DISTRIBUTORS, LLC, principal underwriter for Loeb King Trust /s/ James R. Schoenike James R. Schoenike, President
